DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7, 13, and 19-20 are objected to because of the following informalities: In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RUTHERFORD SHOFER MARC (US 2328689 A; hereinafter Rutherford) in view of Kupersmit; Julius B. (US 4928630 A; hereinafter Kupersmit).
Regarding claims 1 and 14 Rutherford teaches:
An animal transfer box for containing and transporting live animals. (See Fig. 1 #2, 3); (Column 1, lines 0-5)
Said animal transfer box comprising: two ventilated end panels opposite each other. (See Fig. 1 #10, 22); (Column 2, lines 45-49) 
Two ventilated side panels opposite each other and connected to said end panels. (See Fig. 1 #9, 22); (Page 1, Column 2, lines 45-49) having sufficient depth to form the sides 9 and ends 10 of the box
A substantially non-ventilated bottom panel connected to said side panels. (See Fig. 1 #4); (Page 1, Column 2, lines 40-45)
A ventilated top panel connected to said side panels. (See Fig. 1 #3, 41); (Page 2, Column 2, lines 7-10)
A plurality of spacers secured adjacent edges of said bottom panel or said top panel for allowing multiple ones of the transfer box to be stacked while still providing ventilation through the top panels. (See Fig. 2 #31); (Page 2, Column 2, lines 25-37)
Wherein said end panels, said side panels, said bottom panel, and said are formed from a single blank of cardboard and folded up to form the animal transfer box. (See Fig. 5); (Page 1, Column 2, lines 35-40) The body section 2 of the box illustrated is formed of a single sheet of material such as , corrugated board or, equivalent relatively inexpensive light weight stock having sufficient strength to be self-supporting when folded to form the box structure.
Rutherford does not teach:
With at least one of said end panels having an openable door formed therein.
Top panel is formed from a single blank of cardboard.
Kupersmit
Top panel is formed from a single blank of cardboard. (See Fig. 1 #21); (abstract)
With at least one of said end panels having an openable door formed therein for permitting ingress and egress of live animals into and out of the interior of the animal transfer box when open. (See Fig. 1 #24-26); (Column 3, lines 10-15)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal box of Rutherford to include a top panel formed from a single blank of cardboard to be formed integrally with the rest of the device, and an end panel having an openable door formed therein for ingress and egress of live animals, as taught by Kupersmit, in order to gain the advantages of improved access to the interior, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claims 2 and 21 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Rutherford further teaches:
Wherein said end panels, said side panels, said bottom panel are formed from a single blank of cardboard and folded up to form the animal transfer box, said single blank of cardboard having tabs and slots formed therein for securing the shape of the animal transfer box upon erection. (See Fig. 5 #18, 19, 20, 21, 40); (Page 2, Column 1, lines 9-21)
Rutherford does not teach:
Top panel is formed from a single blank of cardboard.
Kupersmit
Top panel is formed from a single blank of cardboard. (See Fig. 1 #21); (abstract)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal box of Rutherford to include a top panel formed from a single blank of cardboard, as taught by Kupersmit, in order to gain the advantages of ease of production, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claims 3 and 16 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claims 2 and 14. Rutherford further teaches:
Wherein said single blank of cardboard comprises corrugated cardboard. (Page 1, Column 2, lines 35-40)
Regarding claims 4 and 17 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Rutherford does not explicitly teach. Kupersmit teaches:
Wherein said end panels each comprise double-wall panels. (See Fig. 2 #24-26); (Column 1, lines 60-67) The end walls are formed by overlapping flaps of material and are closed by an expandable synthetic resinous clip. 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the end panels of Rutherford to include double wall panels, as taught by Kupersmit in order to gain the advantages of increased wall strength. Note that Kupersmit discloses overlapping end walls which form this double wall structure.

    PNG
    media_image1.png
    587
    650
    media_image1.png
    Greyscale
Regarding claims 5 and 18 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Rutherford does not explicitly teach. Kupersmit teaches:
Wherein one of said end panels comprises a full-length door and the other of said end panels comprises a partial-length door. (See Fig. 1 #24-26)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal box of Rutherford to include end panels comprising a full-length door and the other of said end panels comprising a partial-length door, as taught by Kupersmit, in order to gain the advantages of improved access to the interior.
Regarding claim 8 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claim 1. Rutherford further teaches:
The spacers are mounted to the top panel. (See Fig. 2 #31); (Page 2, Column 2, lines 25-37)
Regarding claim 15 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claim 14. Rutherford further teaches:
Further comprising a plurality of spacers positioned adjacent corners of said top panel or bottom panel for allowing multiple ones of the transfer box to be  (See Fig. 2 #31); (Page 2, Column 2, lines 25-37)
Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Kupersmit, further in view of Smith; Roger W. (US 5370079 A; hereinafter Smith).
Regarding claims 6-7 and 19-20 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Rutherford in view of Kupersmit does not teach. Smith teaches:
Wherein said end panels and said side panels are between about 4 inches and 6 inches high. (Column 1, lines 20-28) Typical crates are sized about 24.5 inches in length, 16.5 inches in width, and 5.5 inches in height
Wherein said end panels and said side panels are between about 4-1/2 inches and 5-1/2 inches high. (Column 1, lines 20-28) Typical crates are sized about 24.5 inches in length, 16.5 inches in width, and 5.5 inches in height
It would have been an obvious matter of design choice to have modified the end and side panels of Rutherford in view of Kupersmit to include the dimensions as taught by Smith in order to maximize transport efficiency, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Kupersmit.
Regarding claim 9 Rutherford
An animal transfer box for containing and transporting live animals. (See Fig. 1 #2, 3); (Column 1, lines 0-5)
Said animal transfer box comprising: two ventilated end panels opposite each other. (See Fig. 1 #10, 22); (Column 2, lines 45-49) having sufficient depth to form the sides 9 and ends 10 of the box
Two ventilated side panels opposite each other and connected to said end panels. (See Fig. 1 #9, 22); (Page 1, Column 2, lines 45-49) having sufficient depth to form the sides 9 and ends 10 of the box
A substantially non-ventilated bottom panel connected to said side panels. (See Fig. 1 #4); (Page 1, Column 2, lines 40-45)
A ventilated top panel connected to said side panels. (See Fig. 1 #3, 41); (Page 2, Column 2, lines 7-10)
A plurality of spacers secured adjacent edges of said bottom panel or said top panel for allowing multiple ones of the transfer box to be stacked while still providing ventilation through the top panels. (See Fig. 2 #31); (Page 2, Column 2, lines 25-37)
Wherein said end panels, said side panels, said bottom panel, and said are formed from a single blank of cardboard and folded up to form the animal transfer box. (See Fig. 5); (Page 1, Column 2, lines 35-40) The body section 2 of the box illustrated is formed of a single sheet of material such as , corrugated board or, equivalent relatively inexpensive light weight stock having sufficient strength to be self-supporting when folded to form the box structure.
Rutherford
A first ventilated end panel having a partial-length door formed therein extending only partially along said first ventilated end panel
A second ventilated end panel having a full-length door formed therein and positioned opposite said first ventilated end panel, said full-length door extending along substantially the entirety of the length of said first ventilated end panel
Top panel is formed from a single blank of cardboard.
Kupersmit teaches:
Top panel is formed from a single blank of cardboard. (See Fig. 1 #21); (abstract)
A first ventilated end panel having a partial-length door formed therein extending only partially along said first ventilated end panel, said partial length door permitting controlled ingress of live animals into the interior of the animal transfer box when open. (See Fig. 1 above #24-26)
A second end panel having a full-length door formed therein and positioned opposite said first ventilated end panel, said full-length door extending along substantially the entirety of the length of said first ventilated end panel, said full-length door permitting unrestricted egress of live animals out from the interior of the animal transfer box when open (See Fig. 1 above #24-26)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal box of Rutherford to incorporate the teachings of Kupersmit, in order to gain the advantages of improved access to the interior, and since it has been 
Regarding claim 10 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claim 9. Rutherford further teaches:
Further comprising a plurality of spacers positioned adjacent corners of said top panel or bottom panel for allowing multiple ones of the transfer box to be stacked while still providing ventilation through the top panels. (See Fig. 2 #31); (Page 2, Column 2, lines 25-37)
Regarding claims 11 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claims 9. Rutherford further teaches:
Wherein said single blank of cardboard comprises corrugated cardboard. (Page 1, Column 2, lines 35-40)
Regarding claim 12 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claim 9. Rutherford does not explicitly teach. Kupersmit teaches:
Wherein said end panels each comprise double-wall panels. (See Fig. 2 #24-26); (Column 1, lines 60-67) The end walls are formed by overlapping flaps of material and are closed by an expandable synthetic resinous clip. 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the end panels of Rutherford to include double wall panels, as taught by Kupersmit in order to gain the advantages of increased wall strength. Note that Kupersmit.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Kupersmit, further in view of Smith.
Regarding claim 13 Rutherford, in view of Kupersmit, as shown above, discloses all of the limitations of claim 9. Rutherford in view of Kupersmit does not teach. Smith teaches:
Wherein said end panels and said side panels are between about 4-1/2 inches and 5-1/2 inches high. (Column 1, lines 20-28) Typical crates are sized about 24.5 inches in length, 16.5 inches in width, and 5.5 inches in height
It would have been an obvious matter of design choice to have modified the end and side panels of Rutherford in view of Kupersmit to include the dimensions as taught by Smith in order to maximize transport efficiency, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argued, “Kupersmit teaches that the container is actually two containers (or more). First there is an inner container 12 (see Fig. 5) formed from wire cloth or similar and formed without any doors - it is designed to completely contain the animal. This inner container can be considered a cage (see Col. 4 - "the inner container elements may be used as storage cages"). The outer container 11 is just a shipping box for transporting one or more (typically more than one) of the inner cage- like containers 
This is not found persuasive, because as shown in the rejection above, the reference of Kupersmit has been incorporated to disclose forming an animal transfer box from a single blank of cardboard, to include the top panel, as well as openable doors. Therefore, the above argument, and additional argument that, “Note well the large openings 24 in the top of the outer container 11, as well as the large openings 35 in the sides thereof. Animals could easily exit the outer container 11 through these large openings, but for the use of the cage-like inner containers 12.” Is rendered moot since Kupersmit has not been incorporated to disclose these features.
Applicant further argued, “the flaps 24-26 are not doors”. This is not found persuasive. Merriam-Webster defines door as “a usually swinging or sliding barrier by which entry is closed and opened” (“door”. Merriam-Webster.com/dictionary/door), which the structure of Kupersmit meets. Furthermore, the doors of the instant invention consist of “flaps” of cardboard [0034] of the instant disclosure. Therefore, insofar as the structure of applicant’s is a door, so is Kupersmit.
In response to applicant's argument that, “in Claim 1, the doors are now recited as "for permitting ingress and/or egress of live animals into or out of the interior of the animal transfer box when open". This provides a further distinction between the claimed invention and the asserted prior art. “, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references in order to dispense with the removable lid of Rutherford, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art of Kupersmit has been used to disclose that forming a transfer box from one piece, to include the top panel (lid), is well known within the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. The reasons for combining the references of Rutherford and Kupersmit has been disclosed in the motivation statements, shown in the rejection above.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BRITTANY A LOWERY/Examiner, Art Unit 3644         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644